        Case 3:20-cv-00764-DJH Document 1-3 Filed 11/13/20 Page 1 of 140 PageID #: 17
Filed              20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk




                                                                                               06173379-81C7-4619-BBA3-655CFAC3EDA4 : 000001 of 000140
                                                                                               AMC : 000001 of 000037




Filed              20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk
        Case 3:20-cv-00764-DJH Document 1-3 Filed 11/13/20 Page 2 of 140 PageID #: 18
Filed              20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk




                                                                                               06173379-81C7-4619-BBA3-655CFAC3EDA4 : 000002 of 000140
                                                                                               AMC : 000002 of 000037




Filed              20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk
        Case 3:20-cv-00764-DJH Document 1-3 Filed 11/13/20 Page 3 of 140 PageID #: 19
Filed              20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk




                                                                                               06173379-81C7-4619-BBA3-655CFAC3EDA4 : 000003 of 000140
                                                                                               AMC : 000003 of 000037




Filed              20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk
        Case 3:20-cv-00764-DJH Document 1-3 Filed 11/13/20 Page 4 of 140 PageID #: 20
Filed              20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk




                                                                                               06173379-81C7-4619-BBA3-655CFAC3EDA4 : 000004 of 000140
                                                                                               AMC : 000004 of 000037




Filed              20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk
        Case 3:20-cv-00764-DJH Document 1-3 Filed 11/13/20 Page 5 of 140 PageID #: 21
Filed              20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk




                                                                                               06173379-81C7-4619-BBA3-655CFAC3EDA4 : 000005 of 000140
                                                                                               AMC : 000005 of 000037




Filed              20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk
        Case 3:20-cv-00764-DJH Document 1-3 Filed 11/13/20 Page 6 of 140 PageID #: 22
Filed              20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk




                                                                                               06173379-81C7-4619-BBA3-655CFAC3EDA4 : 000006 of 000140
                                                                                               AMC : 000006 of 000037




Filed              20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk
        Case 3:20-cv-00764-DJH Document 1-3 Filed 11/13/20 Page 7 of 140 PageID #: 23
Filed              20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk




                                                                                               06173379-81C7-4619-BBA3-655CFAC3EDA4 : 000007 of 000140
                                                                                               AMC : 000007 of 000037




Filed              20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk
        Case 3:20-cv-00764-DJH Document 1-3 Filed 11/13/20 Page 8 of 140 PageID #: 24
Filed              20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk




                                                                                               06173379-81C7-4619-BBA3-655CFAC3EDA4 : 000008 of 000140
                                                                                               AMC : 000008 of 000037




Filed              20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk
        Case 3:20-cv-00764-DJH Document 1-3 Filed 11/13/20 Page 9 of 140 PageID #: 25
Filed              20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk




                                                                                               06173379-81C7-4619-BBA3-655CFAC3EDA4 : 000009 of 000140
                                                                                               AMC : 000009 of 000037




Filed              20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk
        Case 3:20-cv-00764-DJH Document 1-3 Filed 11/13/20 Page 10 of 140 PageID #: 26
Filed              20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk




                                                                                               06173379-81C7-4619-BBA3-655CFAC3EDA4 : 000010 of 000140
                                                                                               AMC : 000010 of 000037




Filed              20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk
        Case 3:20-cv-00764-DJH Document 1-3 Filed 11/13/20 Page 11 of 140 PageID #: 27
Filed              20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk




                                                                                               06173379-81C7-4619-BBA3-655CFAC3EDA4 : 000011 of 000140
                                                                                               AMC : 000011 of 000037




Filed              20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk
        Case 3:20-cv-00764-DJH Document 1-3 Filed 11/13/20 Page 12 of 140 PageID #: 28
Filed              20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk




                                                                                               06173379-81C7-4619-BBA3-655CFAC3EDA4 : 000012 of 000140
                                                                                               AMC : 000012 of 000037




Filed              20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk
        Case 3:20-cv-00764-DJH Document 1-3 Filed 11/13/20 Page 13 of 140 PageID #: 29
Filed              20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk




                                                                                               06173379-81C7-4619-BBA3-655CFAC3EDA4 : 000013 of 000140
                                                                                               AMC : 000013 of 000037




Filed              20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk
        Case 3:20-cv-00764-DJH Document 1-3 Filed 11/13/20 Page 14 of 140 PageID #: 30
Filed              20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk




                                                                                               06173379-81C7-4619-BBA3-655CFAC3EDA4 : 000014 of 000140
                                                                                               AMC : 000014 of 000037




Filed              20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk
        Case 3:20-cv-00764-DJH Document 1-3 Filed 11/13/20 Page 15 of 140 PageID #: 31
Filed              20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk




                                                                                               06173379-81C7-4619-BBA3-655CFAC3EDA4 : 000015 of 000140
                                                                                               AMC : 000015 of 000037




Filed              20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk
        Case 3:20-cv-00764-DJH Document 1-3 Filed 11/13/20 Page 16 of 140 PageID #: 32
Filed              20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk




                                                                                               06173379-81C7-4619-BBA3-655CFAC3EDA4 : 000016 of 000140
                                                                                               AMC : 000016 of 000037




Filed              20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk
        Case 3:20-cv-00764-DJH Document 1-3 Filed 11/13/20 Page 17 of 140 PageID #: 33
Filed              20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk




                                                                                               06173379-81C7-4619-BBA3-655CFAC3EDA4 : 000017 of 000140
                                                                                               AMC : 000017 of 000037




Filed              20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk
        Case 3:20-cv-00764-DJH Document 1-3 Filed 11/13/20 Page 18 of 140 PageID #: 34
Filed              20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk




                                                                                               06173379-81C7-4619-BBA3-655CFAC3EDA4 : 000018 of 000140
                                                                                               AMC : 000018 of 000037




Filed              20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk
        Case 3:20-cv-00764-DJH Document 1-3 Filed 11/13/20 Page 19 of 140 PageID #: 35
Filed              20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk




                                                                                               06173379-81C7-4619-BBA3-655CFAC3EDA4 : 000019 of 000140
                                                                                               AMC : 000019 of 000037




Filed              20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk
        Case 3:20-cv-00764-DJH Document 1-3 Filed 11/13/20 Page 20 of 140 PageID #: 36
Filed              20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk




                                                                                               06173379-81C7-4619-BBA3-655CFAC3EDA4 : 000020 of 000140
                                                                                               AMC : 000020 of 000037




Filed              20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk
        Case 3:20-cv-00764-DJH Document 1-3 Filed 11/13/20 Page 21 of 140 PageID #: 37
Filed              20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk




                                                                                               06173379-81C7-4619-BBA3-655CFAC3EDA4 : 000021 of 000140
                                                                                               AMC : 000021 of 000037




Filed              20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk
        Case 3:20-cv-00764-DJH Document 1-3 Filed 11/13/20 Page 22 of 140 PageID #: 38
Filed              20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk




                                                                                               06173379-81C7-4619-BBA3-655CFAC3EDA4 : 000022 of 000140
                                                                                               AMC : 000022 of 000037




Filed              20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk
        Case 3:20-cv-00764-DJH Document 1-3 Filed 11/13/20 Page 23 of 140 PageID #: 39
Filed              20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk




                                                                                               06173379-81C7-4619-BBA3-655CFAC3EDA4 : 000023 of 000140
                                                                                               AMC : 000023 of 000037




Filed              20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk
        Case 3:20-cv-00764-DJH Document 1-3 Filed 11/13/20 Page 24 of 140 PageID #: 40
Filed              20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk




                                                                                               06173379-81C7-4619-BBA3-655CFAC3EDA4 : 000024 of 000140
                                                                                               AMC : 000024 of 000037




Filed              20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk
        Case 3:20-cv-00764-DJH Document 1-3 Filed 11/13/20 Page 25 of 140 PageID #: 41
Filed              20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk




                                                                                               06173379-81C7-4619-BBA3-655CFAC3EDA4 : 000025 of 000140
                                                                                               AMC : 000025 of 000037




Filed              20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk
        Case 3:20-cv-00764-DJH Document 1-3 Filed 11/13/20 Page 26 of 140 PageID #: 42
Filed              20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk




                                                                                               06173379-81C7-4619-BBA3-655CFAC3EDA4 : 000026 of 000140
                                                                                               AMC : 000026 of 000037




Filed              20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk
        Case 3:20-cv-00764-DJH Document 1-3 Filed 11/13/20 Page 27 of 140 PageID #: 43
Filed              20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk




                                                                                               06173379-81C7-4619-BBA3-655CFAC3EDA4 : 000027 of 000140
                                                                                               AMC : 000027 of 000037




Filed              20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk
        Case 3:20-cv-00764-DJH Document 1-3 Filed 11/13/20 Page 28 of 140 PageID #: 44
Filed              20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk




                                                                                               06173379-81C7-4619-BBA3-655CFAC3EDA4 : 000028 of 000140
                                                                                               AMC : 000028 of 000037




Filed              20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk
        Case 3:20-cv-00764-DJH Document 1-3 Filed 11/13/20 Page 29 of 140 PageID #: 45
Filed              20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk




                                                                                               06173379-81C7-4619-BBA3-655CFAC3EDA4 : 000029 of 000140
                                                                                               AMC : 000029 of 000037




Filed              20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk
        Case 3:20-cv-00764-DJH Document 1-3 Filed 11/13/20 Page 30 of 140 PageID #: 46
Filed              20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk




                                                                                               06173379-81C7-4619-BBA3-655CFAC3EDA4 : 000030 of 000140
                                                                                               AMC : 000030 of 000037




Filed              20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk
        Case 3:20-cv-00764-DJH Document 1-3 Filed 11/13/20 Page 31 of 140 PageID #: 47
Filed              20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk




                                                                                               06173379-81C7-4619-BBA3-655CFAC3EDA4 : 000031 of 000140
                                                                                               AMC : 000031 of 000037




Filed              20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk
        Case 3:20-cv-00764-DJH Document 1-3 Filed 11/13/20 Page 32 of 140 PageID #: 48
Filed              20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk




                                                                                               06173379-81C7-4619-BBA3-655CFAC3EDA4 : 000032 of 000140
                                                                                               AMC : 000032 of 000037




Filed              20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk
        Case 3:20-cv-00764-DJH Document 1-3 Filed 11/13/20 Page 33 of 140 PageID #: 49
Filed              20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk




                                                                                               06173379-81C7-4619-BBA3-655CFAC3EDA4 : 000033 of 000140
                                                                                               AMC : 000033 of 000037




Filed              20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk
        Case 3:20-cv-00764-DJH Document 1-3 Filed 11/13/20 Page 34 of 140 PageID #: 50
Filed              20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk




                                                                                               06173379-81C7-4619-BBA3-655CFAC3EDA4 : 000034 of 000140
                                                                                               AMC : 000034 of 000037




Filed              20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk
        Case 3:20-cv-00764-DJH Document 1-3 Filed 11/13/20 Page 35 of 140 PageID #: 51
Filed              20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk




                                                                                               06173379-81C7-4619-BBA3-655CFAC3EDA4 : 000035 of 000140
                                                                                               AMC : 000035 of 000037




Filed              20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk
        Case 3:20-cv-00764-DJH Document 1-3 Filed 11/13/20 Page 36 of 140 PageID #: 52
Filed              20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk




                                                                                               06173379-81C7-4619-BBA3-655CFAC3EDA4 : 000036 of 000140
                                                                                               AMC : 000036 of 000037




Filed              20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk
        Case 3:20-cv-00764-DJH Document 1-3 Filed 11/13/20 Page 37 of 140 PageID #: 53
Filed              20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk




                                                                                               06173379-81C7-4619-BBA3-655CFAC3EDA4 : 000037 of 000140
                                                                                               AMC : 000037 of 000037




Filed              20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk
        Case 3:20-cv-00764-DJH Document 1-3 Filed 11/13/20 Page 38 of 140 PageID #: 54
Filed                 20-CI-003067   11/04/2020            David L. Nicholson, Jefferson Circuit Clerk




        CIVIL ACTION NO.                                                     JEFFERSON CIRCUIT COURT




                                                                                                          06173379-81C7-4619-BBA3-655CFAC3EDA4 : 000038 of 000140
                                                                                     CIRCUIT DIVISION
                                                                            JUDGE

        CHELSEY NAPPER
        -and-
        CODY ETHERTON
        -and-
        CHELSEY NAPPER, legal guardian, mother
        and next friend of minor Zayden Flournoy                                             PLAINTIFFS

        vs.                                         COMPLAINT

        BRETT HANKISON
        2203 Wendell Avenue
        Louisville, KY 40205

        -and-

        MYLES COSGROVE




                                                                                                          Presiding Judge: HON. JUDITH MCDONALD BURKMAN (630153)
        2844 Brookdale Avenue
        Louisville, KY 40220

        -and-

        JONATHAN MATTINGLY
        8913 Meadow Street Way
        Louisville, KY 40228                                                               DEFENDANTS

                                                  ** ** ** **
                                     I.     PRELIMINARY STATEMENT

                1. At 12:30 a.m. on March 13, 2020 Chelsey Napper, Zayden Flournoy and Cody
                   Etherton were asleep in their apartment. Chelsey and Cody were set to go to work
                   later that morning. While Chelsey, Cody and Zayden were sleeping peacefully, the
                   three Defendants arrived in their neighborhood in plain clothes in unmarked
                   vehicles. These Defendants were working within the criminal interdiction unit of the
                                                                                                          EXH : 000001 of 000011




                   Louisville Metro Police Department (LMPD). The Defendants had a knock and
                   announce warrant for the apartment immediately next door to Chelsey Napper’s
                   apartment. The Defendant officers were searching for an individual who lived in a
                                                                                                          COM




Filed                 20-CI-003067   11/04/2020            David L. Nicholson, Jefferson Circuit Clerk
        Case 3:20-cv-00764-DJH Document 1-3 Filed 11/13/20 Page 39 of 140 PageID #: 55
Filed               20-CI-003067    11/04/2020            David L. Nicholson, Jefferson Circuit Clerk




                 different part of Louisville. The Defendant officers had an ambulance staged around




                                                                                                         06173379-81C7-4619-BBA3-655CFAC3EDA4 : 000039 of 000140
                 the corner from the apartment immediately next door to Chelsey Napper’s
                 apartment. The Defendant officers did not defer to the LMPD SWAT unit for
                 execution of the warrant. Furthermore, the individual that the officers were seeking
                 had already been apprehended by LMPD earlier that morning at his own home. As
                 the Defendant officers approached the apartment immediately next door to Chelsey
                 Napper’s apartment, they did so in a manner that kept them from being detected by
                 neighbors. The officers then entered the apartment immediately next door to
                 Chelsey Napper’s apartment without knocking and without announcing themselves
                 as police officers. The Defendants then proceeded to spray gunfire into Chelsey
                 Napper’s apartment with a total disregard for the value of human life. Shots were
                 blindly fired by the officers all throughout Chelsey Napper’s home. A bullet that was
                 shot from the Defendant police officer’s gun flew inches past Cody Etherton’s head




                                                                                                         Presiding Judge: HON. JUDITH MCDONALD BURKMAN (630153)
                 while he was in the hallway of Chelsey Napper’s apartment. Neither Chelsey Napper,
                 Cody Etherton nor Zayden Flournoy posed a threat to the officers and did nothing to
                 deserve their apartment being shot full of bullets and having to experience the
                 anxiety, angst, emotional distress, stress and trauma that they went through that
                 early morning. The Plaintiffs bring this personal injury action in order to obtain
                 damages resultant from the Defendants’ unlawful conduct, which directly and
                 proximately caused this young family to endure post-traumatic stress. Chelsey was
                 pregnant at the time of this unlawful intrusion into her home by the Defendants.
                                    II.     JURISDICTION AND VENUE
              2. Jurisdiction and venue are proper due to the location of the incident, the claimed
                 damages and the matters in controversy.
                                    III.    THE PARTIES
              3. Plaintiffs are Chelsey Napper, Cody Etherton and Zayden Flournoy, all residents at
                                                                                                         EXH : 000002 of 000011




                 3003 Springfield Drive, Apartment #3, Louisville, Kentucky.


              4. Defendants Brett Hankison, Myles Cosgrove, and Jonathan Mattingly were, at all
                 times relevant to this action, employees of Louisville Metropolitan Government who
                                                                                                         COM




Filed               20-CI-003067    11/04/2020            David L. Nicholson, Jefferson Circuit Clerk
        Case 3:20-cv-00764-DJH Document 1-3 Filed 11/13/20 Page 40 of 140 PageID #: 56
Filed                      20-CI-003067     11/04/2020               David L. Nicholson, Jefferson Circuit Clerk




                       worked as police officers in the Louisville Metropolitan Police Department. They are




                                                                                                                   06173379-81C7-4619-BBA3-655CFAC3EDA4 : 000040 of 000140
                       each sued in their individual capacities.


                                            IV.      FACTS
                   5. Chelsey Napper’s apartment was not the subject of the warrant that was issued that
                       LMPD possessed.
                   6. The Defendants were each working at the time.
                   7. Defendant Mattingly was an LMPD sergeant at the time that the bullets entered
                       Chelsey Napper’s apartment.
                   8. Defendant Cosgrove was an LMPD officer at the time bullets entered Chelsey
                       Napper’s apartment.
                   9. Cosgrove has a prior history of shooting a Louisville resident seven times.
                   10. Defendant Hankison was an LMPD officer at the time that the bullets entered
                       Chelsey Napper’s apartment.




                                                                                                                   Presiding Judge: HON. JUDITH MCDONALD BURKMAN (630153)
                   11. Defendant Hankison has a prior history of unnecessary force and corruption within
                       his employment.
                   12. Hankison’s documented use of force history within LMPD is pages long,
                       documenting dozens of situations where he has sent citizens to the hospital for
                       injuries from being tased, pepper sprayed and struck repeatedly in the nose and
                       eyes. Hankison has taken out his anger both while on the job and during off-duty
                       security detail at bars on Shelbyville Road. He has a history of fighting citizens,
                       breaking out car windshields with flashlights, and punching citizens with such force
                       that Hankison himself has needed stiches in his hand.
                   13. The Defendant officers, in the early morning of March 13, 2020 had a warrant that
                       they were going to execute at the apartment immediately next door to Chelsey
                       Napper’s apartment.
                                                                                                                   EXH : 000003 of 000011




                   14. LMPD requires that a Risk Assessment matrix (LMPD #05-0016) be completed prior
                       to the service of all search warrants.1
                                                                                                                   COM




        1
            Louisville Metro Police Department Standard Operating Procedures (SOP) 8.1.13.


Filed                      20-CI-003067     11/04/2020               David L. Nicholson, Jefferson Circuit Clerk
        Case 3:20-cv-00764-DJH Document 1-3 Filed 11/13/20 Page 41 of 140 PageID #: 57
Filed                       20-CI-003067   11/04/2020            David L. Nicholson, Jefferson Circuit Clerk




                  15. This is a ministerial duty of all LMPD officers.




                                                                                                                  06173379-81C7-4619-BBA3-655CFAC3EDA4 : 000041 of 000140
                  16. There is a ministerial duty imposed upon LMPD commanding officers to complete an
                         Arrest/Search Warrant Information Sheet (LMPD #05-0023) and notify the Special
                         Weapons and Tactics (SWAT) Team Commander to coordinate a response if:
                            a. The Risk Assessment Matrix score necessitates the use of the SWAT unit; or
                            b. The situation requires a mandatory SWAT unit call-out, as listed on the RISK
                                Assessment Matrix, regardless of the score.2
                  17. The Defendants, none of whom were assigned to the SWAT unit at the time of the
                         subject incident, each had a ministerial duty to refrain from executing the warrant if
                         either of the factors in paragraphs 26(a) or 26 (b) above were present.
                  18. The Defendants did not adhere to this duty.
                  19. Defendant Mattingly, as the commanding officer in charge of executing the warrant,
                         had a ministerial duty to complete a Search Warrant Operations Plan form (LMPD




                                                                                                                  Presiding Judge: HON. JUDITH MCDONALD BURKMAN (630153)
                         #05-0025).3
                  20. Prior to warrant service, Defendant Mattingly, as the acting Incident Commander
                         (IC) for service of the search warrant, was required to implement and follow the
                         Incident Command System (ICS). Mattingly was required to conduct a briefing with
                         all search team personnel included:
                            a. A review of operating procedures that the search personnel will follow.
                            b. An analysis of conditions at the premises utilizing maps, charts, and
                                diagrams, when appropriate.
                            c. Tactics and equipment that are to be used in the event of forced entry.
                            d. A pre-planned hospital route.
                  21. The Defendants did not adhere to this duty, as evidenced by the fact that a hospital
                         route had to be planned after the Defendants fired multiple shots on Chelsey
                         Napper’s home.
                                                                                                                  EXH : 000004 of 000011




        __________________
        2
          Id.
                                                                                                                  COM




        3
            SOP 8.1.17


Filed                       20-CI-003067   11/04/2020            David L. Nicholson, Jefferson Circuit Clerk
        Case 3:20-cv-00764-DJH Document 1-3 Filed 11/13/20 Page 42 of 140 PageID #: 58
Filed                     20-CI-003067   11/04/2020            David L. Nicholson, Jefferson Circuit Clerk




                22. The Defendants were required, prior to executing the warrant, to notify Metrosafe




                                                                                                             06173379-81C7-4619-BBA3-655CFAC3EDA4 : 000042 of 000140
                       that the search warrant was being executed.4
                23. The Defendant officers each had a ministerial duty to identify themselves as law
                       enforcement officers and state their intent to execute a search.5
                24. The Defendants did not adhere to this duty.
                25. The Defendants, even with a valid search warrant, had a ministerial duty to call off
                       the warrant’s execution if the probable cause listed on the affidavit no longer
                       existed.6
                26. The Defendants did not adhere to this duty.
                27. There was not any illegal activity being conducted at Chelsey Napper’s home by the
                       residents of the apartment.
                28. As confirmed by multiple neighbors, the Defendant officers did not knock or identify
                       themselves March 13, 2020.




                                                                                                             Presiding Judge: HON. JUDITH MCDONALD BURKMAN (630153)
                29. The officers were in plain clothes.
                30. It was 12:40 in the morning.
                31. The Defendant officers shot their weapons into Chelsey Napper’s apartment
                       repeatedly.
                32. None of the occupants in Chelsey Napper’s apartment were mentioned in the search
                       warrant.
                33. Chelsey Napper’s apartment was not mentioned in the search warrant.
                34. No Defendant officer should have entered into Chelsey Napper’s apartment.
                35. No projectile from the weapon of the Defendant officers should have entered into
                       Chelsey Napper’s apartment.
                36. The Defendants’ gunshots struck objects in Chelsey Napper’s apartment living room,
                       dining room, kitchen, hallway, and shattered her sliding glass door.
                37. Cody Etherton was nearly shot in the head.
                                                                                                             EXH : 000005 of 000011




                38. Cody Etherton, Chelsey Napper and Zayden Flournoy were unarmed.

        4
          Id.
        5
          SOP 8.1.19
                                                                                                             COM




        6
          SOP 8.1.17


Filed                     20-CI-003067   11/04/2020            David L. Nicholson, Jefferson Circuit Clerk
        Case 3:20-cv-00764-DJH Document 1-3 Filed 11/13/20 Page 43 of 140 PageID #: 59
Filed               20-CI-003067    11/04/2020            David L. Nicholson, Jefferson Circuit Clerk




              39. Cody Etherton, Chelsey Napper and Zayden Flournoy posed no threat to the officers




                                                                                                            06173379-81C7-4619-BBA3-655CFAC3EDA4 : 000043 of 000140
                 that were shooting into their apartment.
              40. The Defendants acted intentionally, knowingly, unreasonably, maliciously,
                 negligently, recklessly, and in bad faith with deliberate indifference to the safety and
                 rights of Cody Etherton, Chelsey Napper and Zayden Flournoy when they attempted
                 to execute a warrant without the SWAT unit, proceeded with executing the warrant
                 without probable cause, engaged in erratic gunfire at Cody Etherton, Chelsey
                 Napper and Zayden Flournoy, who were unarmed and posed no threat, in an
                 intentional, erratic and deadly manner. These actions were objectionably
                 unreasonable.
              41. The officers failed to use any sound reasonable judgment whatsoever when firing
                 more than 25 blind shots into multiple homes and causing the injuries to Cody
                 Etherton, Chelsey Napper and Zayden Flournoy.




                                                                                                            Presiding Judge: HON. JUDITH MCDONALD BURKMAN (630153)
              42. The Defendants had absolute, certain and imperative duties to knock and announce
                 their presence.
              43. Cody Etherton, Chelsey Napper and Zayden Flournoy had committed no crime and
                 posed no immediate threat to the safety of the Defendants.
              44. The actions of the Defendant officers were made in bad faith, were performed with
                 corrupt motive, were outside the scope of the Defendants’ authority, were executed
                 willfully and with the intent to harm, and were in violation of the constitutional and
                 statutory rights of Cody Etherton, Chelsey Napper and Zayden Flournoy.
              45. The Defendants knew or reasonably should have known that the actions taken
                 would violate the rights of Cody Etherton, Chelsey Napper and Zayden Flournoy.
              46. The Defendants’ actions were made with the malicious intention to cause a
                 deprivation of the constitutional rights of Cody Etherton, Chelsey Napper and
                 Zayden Flournoy.
                                                                                                            EXH : 000006 of 000011




              47. The Defendants unlawfully and forcibly entered the home of Cody Etherton, Chelsey
                 Napper and Zayden Flournoy, causing Cody Etherton, Chelsey Napper and Zayden
                 Flournoy to have a reasonable fear of imminent peril of death or great bodily harm.
                                                                                                            COM




Filed               20-CI-003067    11/04/2020            David L. Nicholson, Jefferson Circuit Clerk
        Case 3:20-cv-00764-DJH Document 1-3 Filed 11/13/20 Page 44 of 140 PageID #: 60
Filed               20-CI-003067    11/04/2020            David L. Nicholson, Jefferson Circuit Clerk




              48. Cody Etherton, Chelsey Napper and Zayden Flournoy knew, or had a reason to




                                                                                                         06173379-81C7-4619-BBA3-655CFAC3EDA4 : 000044 of 000140
                 believe, that an unlawful and forcible entry was occurring or had occurred. The
                 Defendants, under the facts which were present at the time, had no lawful right to
                 shoot or enter into the home of Cody Etherton, Chelsey Napper and Zayden
                 Flournoy.
              49. The Defendants did not identify themselves prior to entry into the home or prior to
                 shooting into the home, and neither Cody Etherton, Chelsey Napper nor Zayden
                 Flournoy knew or reasonably should have known that the individuals were peace
                 officers.
              50. The use of force on Cody Etherton, Chelsey Napper and Zayden Flournoy by the
                 Defendants was unreasonable, excessive, and in violation of clearly established law
                 prohibiting assault, battery and gross negligence.
              51. As a direct and proximate result of the conduct of the Defendants, Cody Etherton,




                                                                                                         Presiding Judge: HON. JUDITH MCDONALD BURKMAN (630153)
                 Chelsey Napper and Zayden Flournoy all suffered emotional trauma when they were
                 shot at multiple times in their own home.
              52. The Defendants unlawfully attempted to take Cody Etherton into custody.
              53. Cody Etherton, Chelsey Napper and Zayden Flournoy are all actively in counseling as
                 a result of the Defendant officer’s actions.
              54. The Defendants’ conduct was grossly negligent, reckless, malicious, willful, wanton,
                 and conducted with a flagrant indifference for the value of human life with a
                 subjective awareness that those within the residence would be seriously injured or
                 killed. As such, punitive damages are necessary against these officers.
                                                   COUNT I
                                                   Assault
              55. Plaintiffs incorporate the preceding paragraphs by reference.
              56. On March 13, 2020 the Defendants, in intentionally shooting into Chelsea Napper’s
                                                                                                         EXH : 000007 of 000011




                 apartment repeatedly without privilege or authority to do so, committed assault on
                 the occupants of the apartment several times.
                                                                                                         COM




Filed               20-CI-003067    11/04/2020            David L. Nicholson, Jefferson Circuit Clerk
        Case 3:20-cv-00764-DJH Document 1-3 Filed 11/13/20 Page 45 of 140 PageID #: 61
Filed               20-CI-003067    11/04/2020            David L. Nicholson, Jefferson Circuit Clerk




              57. As a result of this conduct, Chelsey Napper, Cody Etherton and Zayden Flournoy




                                                                                                        06173379-81C7-4619-BBA3-655CFAC3EDA4 : 000045 of 000140
                 suffered harm.
              58. Plaintiffs damages secondary to the Defendants’ conduct include emotional pain and
                 suffering, as well as any other damages secondary to the actions of the Defendants.
              59. The Plaintiffs are entitled to punitive damages due to the Defendants’ conduct.
                                                   COUNT II
                                Excessive Force in Violation of KRS 431.025
              60. Plaintiffs incorporate the preceding paragraphs by reference.
              61. The Defendants had a statutory duty, pursuant to KRS 431.025(3), to refrain from
                 using unnecessary force upon Chelsey Napper, Zayden Flournoy and Cody Etherton.
              62. The Defendants used unnecessary force and violence upon Chelsey Napper, Zayden
                 Flournoy and Cody Etherton in violation of KRS 431.025.
              63. The statute was enacted to prevent this type of conduct associated with the




                                                                                                        Presiding Judge: HON. JUDITH MCDONALD BURKMAN (630153)
                 Defendants.
              64. The Defendants were negligent per se.
              65. The Defendants’ violations of this statute were the direct and proximate causes of
                 the injuries Chelsey Napper, Cody Etherton and Zayden Flournoy sustained and the
                 claimed damages herein.
              66. Plaintiffs damages secondary to the Defendant’s conduct include emotional pain and
                 suffering, as well as any other damages secondary to the actions of the Defendants.
              67. The Plaintiffs are entitled to punitive damages due to the Defendants’ conduct.
                                                       COUNT III
                                            Negligence and Gross Negligence
              68. Plaintiffs incorporate the preceding paragraphs by reference.
              69. Each of the Defendants breached their respective ministerial duties of reasonable
                 care owed to Chelsey Napper, Cody Etherton and Zayden Flournoy, with said
                                                                                                        EXH : 000008 of 000011




                 breaches serving as direct and proximate causes of their injuries and damages.
              70. These ministerial duties included, but were not limited to:
                                                                                                        COM




Filed               20-CI-003067    11/04/2020            David L. Nicholson, Jefferson Circuit Clerk
        Case 3:20-cv-00764-DJH Document 1-3 Filed 11/13/20 Page 46 of 140 PageID #: 62
Filed                20-CI-003067    11/04/2020            David L. Nicholson, Jefferson Circuit Clerk




                     a. Mandatory activation of the SWAT team for the planning and execution of




                                                                                                            06173379-81C7-4619-BBA3-655CFAC3EDA4 : 000046 of 000140
                         the search warrant.
                     b. Calling off the warrant once the primary target was apprehended elsewhere.
                     c. Calling off the warrant once probable cause no longer existed.
                     d. Knocking and announcing prior to shooting into Chelsey Napper’s apartment.
                     e. Accurately, completely, and specifically completing the affidavit in support of
                         the search warrant so that an informed decision could be made as to the
                         probable cause for the warrant and its terms of execution.
                     f. Refraining from blind gunfire into an apartment which the Defendants knew
                         or should have known was not the subject of the search warrant and was
                         occupied by unarmed individuals, among them, a five-year-old sleeping child.
              71. The Defendants’ failures to adhere to their ministerial duties owed to Chelsey
                 Napper, Zayden Flournoy and Cody Etherton were a substantial factor in causing




                                                                                                            Presiding Judge: HON. JUDITH MCDONALD BURKMAN (630153)
                 their injuries and the claimed damages herein.
              72. Plaintiffs damages secondary to the Defendant’s conduct include emotional pain and
                 suffering, as well as any other damages secondary to the actions of the Defendants.
              73. The Plaintiffs are entitled to punitive damages due to the Defendants’ conduct.
                                                    COUNT IV
                                     Intentional Infliction of Emotional Distress
              74. Plaintiffs incorporate the preceding paragraphs by reference.
              75. Defendant officers intentional and reckless act of failing to follow proper statutorily
                 mandated protocol while executing the search warrant and the extreme and
                 outrageous act of firing a deadly weapon into an occupied dwelling in the wee hours
                 of the morning with no prior given notice while the unarmed occupants were
                 sleeping caused Chelsey Napper, Zayden Flournoy and Cody Etherton to suffer from
                 extreme emotional distress and actively seek treatment for post-traumatic stress
                                                                                                            EXH : 000009 of 000011




                 syndrome.
              76. Plaintiffs damages secondary to the Defendant’s conduct include emotional pain and
                 suffering, as well as any other damages secondary to the actions of the Defendants.
                                                                                                            COM




Filed                20-CI-003067    11/04/2020            David L. Nicholson, Jefferson Circuit Clerk
        Case 3:20-cv-00764-DJH Document 1-3 Filed 11/13/20 Page 47 of 140 PageID #: 63
Filed                20-CI-003067    11/04/2020              David L. Nicholson, Jefferson Circuit Clerk




              77. The Plaintiffs are entitled to punitive damages due to the Defendants’ conduct.




                                                                                                           06173379-81C7-4619-BBA3-655CFAC3EDA4 : 000047 of 000140
                                                      COUNT V
                                             False Imprisonment
              78. Plaintiffs incorporate the preceding paragraphs by reference.
              79. The home of Chelsey Napper, Cody Etherton and Zayden Flournoy was physically
                 surrounded by the Defendant officers; Chelsey Napper, Cody Etherton and Zayden
                 Flournoy were not allowed to leave their home by the Defendant officers. The
                 Defendant officers pointed their deadly weapons in a threatening manner at Chelsey
                 Napper, Cody Etherton and Zayden Flournoy and forced them to stay inside their
                 apartment March 13, 2020. Chelsey Napper, Cody Etherton and Zayden Flournoy
                 were aware that the Defendant officers were not allowing them to leave the
                 apartment.
              80. Plaintiffs damages secondary to the Defendant’s conduct include emotional pain and




                                                                                                           Presiding Judge: HON. JUDITH MCDONALD BURKMAN (630153)
                 suffering, as well as any other damages secondary to the actions of the Defendants.
              81. The Plaintiffs are entitled to punitive damages due to the Defendants’ conduct.
                                             V. JURY DEMAND
              82. Plaintiffs hereby demand a trial by jury of all issues so triable.
                                     VI.     PRAYER FOR RELIEF
              WHEREFORE, Plaintiffs demand that this Court award the following:
                                             a. Compensatory damages in an amount to be shown at
                                                  trial;
                                             b. Punitive damages in an amount to be shown at trial;
                                             c. Costs incurred in this action and reasonable attorney
                                                  fees;
                                             d. Pre-judgment and post-judgment interest; and
                                             e. Such other and further relief as the Court may deem
                                                                                                           EXH : 000010 of 000011




                                                  just and proper.
                                                                     Respectfully submitted,
                                                             /s/ Brandon J. Lawrence
                                                             Brandon Lawrence
                                                                                                           COM




Filed                20-CI-003067    11/04/2020              David L. Nicholson, Jefferson Circuit Clerk
        Case 3:20-cv-00764-DJH Document 1-3 Filed 11/13/20 Page 48 of 140 PageID #: 64
Filed              20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk




                                                  101 North Seventh Street




                                                                                               06173379-81C7-4619-BBA3-655CFAC3EDA4 : 000048 of 000140
                                                  Louisville, Kentucky 40202
                                                  Telephone: (502) 996-7799
                                                  Fax: (502) 996-7796
                                                  Brandon@lawyerforthecity.com
                                                  Counsel for Plaintiffs




                                                                                               Presiding Judge: HON. JUDITH MCDONALD BURKMAN (630153)
                                                                                               EXH : 000011 of 000011
                                                                                               COM




Filed              20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk
        Case 3:20-cv-00764-DJH Document 1-3 Filed 11/13/20 Page 49 of 140 PageID #: 65
Filed              20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk




                                                                                               06173379-81C7-4619-BBA3-655CFAC3EDA4 : 000049 of 000140
                                                                                               EXH : 000001 of 000004




Filed              20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk
        Case 3:20-cv-00764-DJH Document 1-3 Filed 11/13/20 Page 50 of 140 PageID #: 66
Filed              20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk




                                                                                               06173379-81C7-4619-BBA3-655CFAC3EDA4 : 000050 of 000140
                                                                                               EXH : 000002 of 000004




Filed              20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk
        Case 3:20-cv-00764-DJH Document 1-3 Filed 11/13/20 Page 51 of 140 PageID #: 67
Filed              20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk




                                                                                               06173379-81C7-4619-BBA3-655CFAC3EDA4 : 000051 of 000140
                                                                                               EXH : 000003 of 000004




Filed              20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk
        Case 3:20-cv-00764-DJH Document 1-3 Filed 11/13/20 Page 52 of 140 PageID #: 68
Filed              20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk




                                                                                               06173379-81C7-4619-BBA3-655CFAC3EDA4 : 000052 of 000140
                                                                                               EXH : 000004 of 000004




Filed              20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk
        Case 3:20-cv-00764-DJH Document 1-3 Filed 11/13/20 Page 53 of 140 PageID #: 69
Filed              20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk




                                                                                               06173379-81C7-4619-BBA3-655CFAC3EDA4 : 000053 of 000140
                                                                                               EXH : 000001 of 000003




Filed              20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk
        Case 3:20-cv-00764-DJH Document 1-3 Filed 11/13/20 Page 54 of 140 PageID #: 70
Filed              20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk




                                                                                               06173379-81C7-4619-BBA3-655CFAC3EDA4 : 000054 of 000140
                                                                                               EXH : 000002 of 000003




Filed              20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk
        Case 3:20-cv-00764-DJH Document 1-3 Filed 11/13/20 Page 55 of 140 PageID #: 71
Filed              20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk




                                                                                               06173379-81C7-4619-BBA3-655CFAC3EDA4 : 000055 of 000140
                                                                                               EXH : 000003 of 000003




Filed              20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk
        Case 3:20-cv-00764-DJH Document 1-3 Filed 11/13/20 Page 56 of 140 PageID #: 72
Filed              20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk




                                                                                               06173379-81C7-4619-BBA3-655CFAC3EDA4 : 000056 of 000140
                                                                                               EXH : 000001 of 000008




Filed              20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk
        Case 3:20-cv-00764-DJH Document 1-3 Filed 11/13/20 Page 57 of 140 PageID #: 73
Filed              20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk




                                                                                               06173379-81C7-4619-BBA3-655CFAC3EDA4 : 000057 of 000140
                                                                                               EXH : 000002 of 000008




Filed              20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk
        Case 3:20-cv-00764-DJH Document 1-3 Filed 11/13/20 Page 58 of 140 PageID #: 74
Filed              20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk




                                                                                               06173379-81C7-4619-BBA3-655CFAC3EDA4 : 000058 of 000140
                                                                                               EXH : 000003 of 000008




Filed              20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk
        Case 3:20-cv-00764-DJH Document 1-3 Filed 11/13/20 Page 59 of 140 PageID #: 75
Filed              20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk




                                                                                               06173379-81C7-4619-BBA3-655CFAC3EDA4 : 000059 of 000140
                                                                                               EXH : 000004 of 000008




Filed              20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk
        Case 3:20-cv-00764-DJH Document 1-3 Filed 11/13/20 Page 60 of 140 PageID #: 76
Filed              20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk




                                                                                               06173379-81C7-4619-BBA3-655CFAC3EDA4 : 000060 of 000140
                                                                                               EXH : 000005 of 000008




Filed              20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk
        Case 3:20-cv-00764-DJH Document 1-3 Filed 11/13/20 Page 61 of 140 PageID #: 77
Filed              20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk




                                                                                               06173379-81C7-4619-BBA3-655CFAC3EDA4 : 000061 of 000140
                                                                                               EXH : 000006 of 000008




Filed              20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk
        Case 3:20-cv-00764-DJH Document 1-3 Filed 11/13/20 Page 62 of 140 PageID #: 78
Filed              20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk




                                                                                               06173379-81C7-4619-BBA3-655CFAC3EDA4 : 000062 of 000140
                                                                                               EXH : 000007 of 000008




Filed              20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk
        Case 3:20-cv-00764-DJH Document 1-3 Filed 11/13/20 Page 63 of 140 PageID #: 79
Filed              20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk




                                                                                               06173379-81C7-4619-BBA3-655CFAC3EDA4 : 000063 of 000140
                                                                                               EXH : 000008 of 000008




Filed              20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk
        Case 3:20-cv-00764-DJH Document 1-3 Filed 11/13/20 Page 64 of 140 PageID #: 80
Filed              20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk




                                                                                               06173379-81C7-4619-BBA3-655CFAC3EDA4 : 000064 of 000140
                                                                                               EXH : 000001 of 000014




Filed              20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk
        Case 3:20-cv-00764-DJH Document 1-3 Filed 11/13/20 Page 65 of 140 PageID #: 81
Filed              20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk




                                                                                               06173379-81C7-4619-BBA3-655CFAC3EDA4 : 000065 of 000140
                                                                                               EXH : 000002 of 000014




Filed              20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk
        Case 3:20-cv-00764-DJH Document 1-3 Filed 11/13/20 Page 66 of 140 PageID #: 82
Filed              20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk




                                                                                               06173379-81C7-4619-BBA3-655CFAC3EDA4 : 000066 of 000140
                                                                                               EXH : 000003 of 000014




Filed              20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk
        Case 3:20-cv-00764-DJH Document 1-3 Filed 11/13/20 Page 67 of 140 PageID #: 83
Filed              20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk




                                                                                               06173379-81C7-4619-BBA3-655CFAC3EDA4 : 000067 of 000140
                                                                                               EXH : 000004 of 000014




Filed              20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk
        Case 3:20-cv-00764-DJH Document 1-3 Filed 11/13/20 Page 68 of 140 PageID #: 84
Filed              20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk




                                                                                               06173379-81C7-4619-BBA3-655CFAC3EDA4 : 000068 of 000140
                                                                                               EXH : 000005 of 000014




Filed              20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk
        Case 3:20-cv-00764-DJH Document 1-3 Filed 11/13/20 Page 69 of 140 PageID #: 85
Filed              20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk




                                                                                               06173379-81C7-4619-BBA3-655CFAC3EDA4 : 000069 of 000140
                                                                                               EXH : 000006 of 000014




Filed              20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk
        Case 3:20-cv-00764-DJH Document 1-3 Filed 11/13/20 Page 70 of 140 PageID #: 86
Filed              20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk




                                                                                               06173379-81C7-4619-BBA3-655CFAC3EDA4 : 000070 of 000140
                                                                                               EXH : 000007 of 000014




Filed              20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk
        Case 3:20-cv-00764-DJH Document 1-3 Filed 11/13/20 Page 71 of 140 PageID #: 87
Filed              20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk




                                                                                               06173379-81C7-4619-BBA3-655CFAC3EDA4 : 000071 of 000140
                                                                                               EXH : 000008 of 000014




Filed              20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk
        Case 3:20-cv-00764-DJH Document 1-3 Filed 11/13/20 Page 72 of 140 PageID #: 88
Filed              20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk




                                                                                               06173379-81C7-4619-BBA3-655CFAC3EDA4 : 000072 of 000140
                                                                                               EXH : 000009 of 000014




Filed              20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk
        Case 3:20-cv-00764-DJH Document 1-3 Filed 11/13/20 Page 73 of 140 PageID #: 89
Filed              20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk




                                                                                               06173379-81C7-4619-BBA3-655CFAC3EDA4 : 000073 of 000140
                                                                                               EXH : 000010 of 000014




Filed              20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk
        Case 3:20-cv-00764-DJH Document 1-3 Filed 11/13/20 Page 74 of 140 PageID #: 90
Filed              20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk




                                                                                               06173379-81C7-4619-BBA3-655CFAC3EDA4 : 000074 of 000140
                                                                                               EXH : 000011 of 000014




Filed              20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk
        Case 3:20-cv-00764-DJH Document 1-3 Filed 11/13/20 Page 75 of 140 PageID #: 91
Filed              20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk




                                                                                               06173379-81C7-4619-BBA3-655CFAC3EDA4 : 000075 of 000140
                                                                                               EXH : 000012 of 000014




Filed              20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk
        Case 3:20-cv-00764-DJH Document 1-3 Filed 11/13/20 Page 76 of 140 PageID #: 92
Filed              20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk




                                                                                               06173379-81C7-4619-BBA3-655CFAC3EDA4 : 000076 of 000140
                                                                                               EXH : 000013 of 000014




Filed              20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk
        Case 3:20-cv-00764-DJH Document 1-3 Filed 11/13/20 Page 77 of 140 PageID #: 93
Filed              20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk




                                                                                               06173379-81C7-4619-BBA3-655CFAC3EDA4 : 000077 of 000140
                                                                                               EXH : 000014 of 000014




Filed              20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk
        Case 3:20-cv-00764-DJH Document 1-3 Filed 11/13/20 Page 78 of 140 PageID #: 94
Filed              20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk




                                                                                               06173379-81C7-4619-BBA3-655CFAC3EDA4 : 000078 of 000140
                                                                                               EXH : 000001 of 000001




Filed              20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk
        Case 3:20-cv-00764-DJH Document 1-3 Filed 11/13/20 Page 79 of 140 PageID #: 95
Filed              20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk




                                                                                               06173379-81C7-4619-BBA3-655CFAC3EDA4 : 000079 of 000140
                                                                                               EXH : 000001 of 000038




Filed              20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk
        Case 3:20-cv-00764-DJH Document 1-3 Filed 11/13/20 Page 80 of 140 PageID #: 96
Filed              20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk




                                                                                               06173379-81C7-4619-BBA3-655CFAC3EDA4 : 000080 of 000140
                                                                                               EXH : 000002 of 000038




Filed              20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk
        Case 3:20-cv-00764-DJH Document 1-3 Filed 11/13/20 Page 81 of 140 PageID #: 97
Filed              20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk




                                                                                               06173379-81C7-4619-BBA3-655CFAC3EDA4 : 000081 of 000140
                                                                                               EXH : 000003 of 000038




Filed              20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk
        Case 3:20-cv-00764-DJH Document 1-3 Filed 11/13/20 Page 82 of 140 PageID #: 98
Filed              20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk




                                                                                               06173379-81C7-4619-BBA3-655CFAC3EDA4 : 000082 of 000140
                                                                                               EXH : 000004 of 000038




Filed              20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk
        Case 3:20-cv-00764-DJH Document 1-3 Filed 11/13/20 Page 83 of 140 PageID #: 99
Filed              20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk




                                                                                               06173379-81C7-4619-BBA3-655CFAC3EDA4 : 000083 of 000140
                                                                                               EXH : 000005 of 000038




Filed              20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk
        Case 3:20-cv-00764-DJH Document 1-3 Filed 11/13/20 Page 84 of 140 PageID #: 100
Filed               20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk




                                                                                                06173379-81C7-4619-BBA3-655CFAC3EDA4 : 000084 of 000140
                                                                                                EXH : 000006 of 000038




Filed               20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk
        Case 3:20-cv-00764-DJH Document 1-3 Filed 11/13/20 Page 85 of 140 PageID #: 101
Filed               20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk




                                                                                                06173379-81C7-4619-BBA3-655CFAC3EDA4 : 000085 of 000140
                                                                                                EXH : 000007 of 000038




Filed               20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk
        Case 3:20-cv-00764-DJH Document 1-3 Filed 11/13/20 Page 86 of 140 PageID #: 102
Filed               20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk




                                                                                                06173379-81C7-4619-BBA3-655CFAC3EDA4 : 000086 of 000140
                                                                                                EXH : 000008 of 000038




Filed               20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk
        Case 3:20-cv-00764-DJH Document 1-3 Filed 11/13/20 Page 87 of 140 PageID #: 103
Filed               20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk




                                                                                                06173379-81C7-4619-BBA3-655CFAC3EDA4 : 000087 of 000140
                                                                                                EXH : 000009 of 000038




Filed               20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk
        Case 3:20-cv-00764-DJH Document 1-3 Filed 11/13/20 Page 88 of 140 PageID #: 104
Filed               20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk




                                                                                                06173379-81C7-4619-BBA3-655CFAC3EDA4 : 000088 of 000140
                                                                                                EXH : 000010 of 000038




Filed               20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk
        Case 3:20-cv-00764-DJH Document 1-3 Filed 11/13/20 Page 89 of 140 PageID #: 105
Filed               20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk




                                                                                                06173379-81C7-4619-BBA3-655CFAC3EDA4 : 000089 of 000140
                                                                                                EXH : 000011 of 000038




Filed               20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk
        Case 3:20-cv-00764-DJH Document 1-3 Filed 11/13/20 Page 90 of 140 PageID #: 106
Filed               20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk




                                                                                                06173379-81C7-4619-BBA3-655CFAC3EDA4 : 000090 of 000140
                                                                                                EXH : 000012 of 000038




Filed               20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk
        Case 3:20-cv-00764-DJH Document 1-3 Filed 11/13/20 Page 91 of 140 PageID #: 107
Filed               20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk




                                                                                                06173379-81C7-4619-BBA3-655CFAC3EDA4 : 000091 of 000140
                                                                                                EXH : 000013 of 000038




Filed               20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk
        Case 3:20-cv-00764-DJH Document 1-3 Filed 11/13/20 Page 92 of 140 PageID #: 108
Filed               20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk




                                                                                                06173379-81C7-4619-BBA3-655CFAC3EDA4 : 000092 of 000140
                                                                                                EXH : 000014 of 000038




Filed               20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk
        Case 3:20-cv-00764-DJH Document 1-3 Filed 11/13/20 Page 93 of 140 PageID #: 109
Filed               20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk




                                                                                                06173379-81C7-4619-BBA3-655CFAC3EDA4 : 000093 of 000140
                                                                                                EXH : 000015 of 000038




Filed               20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk
        Case 3:20-cv-00764-DJH Document 1-3 Filed 11/13/20 Page 94 of 140 PageID #: 110
Filed               20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk




                                                                                                06173379-81C7-4619-BBA3-655CFAC3EDA4 : 000094 of 000140
                                                                                                EXH : 000016 of 000038




Filed               20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk
        Case 3:20-cv-00764-DJH Document 1-3 Filed 11/13/20 Page 95 of 140 PageID #: 111
Filed               20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk




                                                                                                06173379-81C7-4619-BBA3-655CFAC3EDA4 : 000095 of 000140
                                                                                                EXH : 000017 of 000038




Filed               20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk
        Case 3:20-cv-00764-DJH Document 1-3 Filed 11/13/20 Page 96 of 140 PageID #: 112
Filed               20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk




                                                                                                06173379-81C7-4619-BBA3-655CFAC3EDA4 : 000096 of 000140
                                                                                                EXH : 000018 of 000038




Filed               20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk
        Case 3:20-cv-00764-DJH Document 1-3 Filed 11/13/20 Page 97 of 140 PageID #: 113
Filed               20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk




                                                                                                06173379-81C7-4619-BBA3-655CFAC3EDA4 : 000097 of 000140
                                                                                                EXH : 000019 of 000038




Filed               20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk
        Case 3:20-cv-00764-DJH Document 1-3 Filed 11/13/20 Page 98 of 140 PageID #: 114
Filed               20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk




                                                                                                06173379-81C7-4619-BBA3-655CFAC3EDA4 : 000098 of 000140
                                                                                                EXH : 000020 of 000038




Filed               20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk
        Case 3:20-cv-00764-DJH Document 1-3 Filed 11/13/20 Page 99 of 140 PageID #: 115
Filed               20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk




                                                                                                06173379-81C7-4619-BBA3-655CFAC3EDA4 : 000099 of 000140
                                                                                                EXH : 000021 of 000038




Filed               20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk
    Case 3:20-cv-00764-DJH Document 1-3 Filed 11/13/20 Page 100 of 140 PageID #: 116
Filed           20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk




                                                                                            06173379-81C7-4619-BBA3-655CFAC3EDA4 : 000100 of 000140
                                                                                            EXH : 000022 of 000038




Filed           20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk
    Case 3:20-cv-00764-DJH Document 1-3 Filed 11/13/20 Page 101 of 140 PageID #: 117
Filed           20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk




                                                                                            06173379-81C7-4619-BBA3-655CFAC3EDA4 : 000101 of 000140
                                                                                            EXH : 000023 of 000038




Filed           20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk
    Case 3:20-cv-00764-DJH Document 1-3 Filed 11/13/20 Page 102 of 140 PageID #: 118
Filed           20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk




                                                                                            06173379-81C7-4619-BBA3-655CFAC3EDA4 : 000102 of 000140
                                                                                            EXH : 000024 of 000038




Filed           20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk
    Case 3:20-cv-00764-DJH Document 1-3 Filed 11/13/20 Page 103 of 140 PageID #: 119
Filed           20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk




                                                                                            06173379-81C7-4619-BBA3-655CFAC3EDA4 : 000103 of 000140
                                                                                            EXH : 000025 of 000038




Filed           20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk
    Case 3:20-cv-00764-DJH Document 1-3 Filed 11/13/20 Page 104 of 140 PageID #: 120
Filed           20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk




                                                                                            06173379-81C7-4619-BBA3-655CFAC3EDA4 : 000104 of 000140
                                                                                            EXH : 000026 of 000038




Filed           20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk
    Case 3:20-cv-00764-DJH Document 1-3 Filed 11/13/20 Page 105 of 140 PageID #: 121
Filed           20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk




                                                                                            06173379-81C7-4619-BBA3-655CFAC3EDA4 : 000105 of 000140
                                                                                            EXH : 000027 of 000038




Filed           20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk
    Case 3:20-cv-00764-DJH Document 1-3 Filed 11/13/20 Page 106 of 140 PageID #: 122
Filed           20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk




                                                                                            06173379-81C7-4619-BBA3-655CFAC3EDA4 : 000106 of 000140
                                                                                            EXH : 000028 of 000038




Filed           20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk
    Case 3:20-cv-00764-DJH Document 1-3 Filed 11/13/20 Page 107 of 140 PageID #: 123
Filed           20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk




                                                                                            06173379-81C7-4619-BBA3-655CFAC3EDA4 : 000107 of 000140
                                                                                            EXH : 000029 of 000038




Filed           20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk
    Case 3:20-cv-00764-DJH Document 1-3 Filed 11/13/20 Page 108 of 140 PageID #: 124
Filed           20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk




                                                                                            06173379-81C7-4619-BBA3-655CFAC3EDA4 : 000108 of 000140
                                                                                            EXH : 000030 of 000038




Filed           20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk
    Case 3:20-cv-00764-DJH Document 1-3 Filed 11/13/20 Page 109 of 140 PageID #: 125
Filed           20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk




                                                                                            06173379-81C7-4619-BBA3-655CFAC3EDA4 : 000109 of 000140
                                                                                            EXH : 000031 of 000038




Filed           20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk
    Case 3:20-cv-00764-DJH Document 1-3 Filed 11/13/20 Page 110 of 140 PageID #: 126
Filed           20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk




                                                                                            06173379-81C7-4619-BBA3-655CFAC3EDA4 : 000110 of 000140
                                                                                            EXH : 000032 of 000038




Filed           20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk
    Case 3:20-cv-00764-DJH Document 1-3 Filed 11/13/20 Page 111 of 140 PageID #: 127
Filed           20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk




                                                                                            06173379-81C7-4619-BBA3-655CFAC3EDA4 : 000111 of 000140
                                                                                            EXH : 000033 of 000038




Filed           20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk
    Case 3:20-cv-00764-DJH Document 1-3 Filed 11/13/20 Page 112 of 140 PageID #: 128
Filed           20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk




                                                                                            06173379-81C7-4619-BBA3-655CFAC3EDA4 : 000112 of 000140
                                                                                            EXH : 000034 of 000038




Filed           20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk
    Case 3:20-cv-00764-DJH Document 1-3 Filed 11/13/20 Page 113 of 140 PageID #: 129
Filed           20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk




                                                                                            06173379-81C7-4619-BBA3-655CFAC3EDA4 : 000113 of 000140
                                                                                            EXH : 000035 of 000038




Filed           20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk
    Case 3:20-cv-00764-DJH Document 1-3 Filed 11/13/20 Page 114 of 140 PageID #: 130
Filed           20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk




                                                                                            06173379-81C7-4619-BBA3-655CFAC3EDA4 : 000114 of 000140
                                                                                            EXH : 000036 of 000038




Filed           20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk
    Case 3:20-cv-00764-DJH Document 1-3 Filed 11/13/20 Page 115 of 140 PageID #: 131
Filed           20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk




                                                                                            06173379-81C7-4619-BBA3-655CFAC3EDA4 : 000115 of 000140
                                                                                            EXH : 000037 of 000038




Filed           20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk
    Case 3:20-cv-00764-DJH Document 1-3 Filed 11/13/20 Page 116 of 140 PageID #: 132
Filed           20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk




                                                                                            06173379-81C7-4619-BBA3-655CFAC3EDA4 : 000116 of 000140
                                                                                            EXH : 000038 of 000038




Filed           20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk
    Case 3:20-cv-00764-DJH Document 1-3 Filed 11/13/20 Page 117 of 140 PageID #: 133
Filed           20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk




                                                                                            06173379-81C7-4619-BBA3-655CFAC3EDA4 : 000117 of 000140
                                                                                            EXH : 000001 of 000006




Filed           20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk
    Case 3:20-cv-00764-DJH Document 1-3 Filed 11/13/20 Page 118 of 140 PageID #: 134
Filed           20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk




                                                                                            06173379-81C7-4619-BBA3-655CFAC3EDA4 : 000118 of 000140
                                                                                            EXH : 000002 of 000006




Filed           20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk
    Case 3:20-cv-00764-DJH Document 1-3 Filed 11/13/20 Page 119 of 140 PageID #: 135
Filed           20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk




                                                                                            06173379-81C7-4619-BBA3-655CFAC3EDA4 : 000119 of 000140
                                                                                            EXH : 000003 of 000006




Filed           20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk
    Case 3:20-cv-00764-DJH Document 1-3 Filed 11/13/20 Page 120 of 140 PageID #: 136
Filed           20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk




                                                                                            06173379-81C7-4619-BBA3-655CFAC3EDA4 : 000120 of 000140
                                                                                            EXH : 000004 of 000006




Filed           20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk
    Case 3:20-cv-00764-DJH Document 1-3 Filed 11/13/20 Page 121 of 140 PageID #: 137
Filed           20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk




                                                                                            06173379-81C7-4619-BBA3-655CFAC3EDA4 : 000121 of 000140
                                                                                            EXH : 000005 of 000006




Filed           20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk
    Case 3:20-cv-00764-DJH Document 1-3 Filed 11/13/20 Page 122 of 140 PageID #: 138
Filed           20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk




                                                                                            06173379-81C7-4619-BBA3-655CFAC3EDA4 : 000122 of 000140
                                                                                            EXH : 000006 of 000006




Filed           20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk
    Case 3:20-cv-00764-DJH Document 1-3 Filed 11/13/20 Page 123 of 140 PageID #: 139
Filed           20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk




                                                                                            06173379-81C7-4619-BBA3-655CFAC3EDA4 : 000123 of 000140
                                                                                            EXH : 000001 of 000004




Filed           20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk
    Case 3:20-cv-00764-DJH Document 1-3 Filed 11/13/20 Page 124 of 140 PageID #: 140
Filed           20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk




                                                                                            06173379-81C7-4619-BBA3-655CFAC3EDA4 : 000124 of 000140
                                                                                            EXH : 000002 of 000004




Filed           20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk
    Case 3:20-cv-00764-DJH Document 1-3 Filed 11/13/20 Page 125 of 140 PageID #: 141
Filed           20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk




                                                                                            06173379-81C7-4619-BBA3-655CFAC3EDA4 : 000125 of 000140
                                                                                            EXH : 000003 of 000004




Filed           20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk
    Case 3:20-cv-00764-DJH Document 1-3 Filed 11/13/20 Page 126 of 140 PageID #: 142
Filed           20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk




                                                                                            06173379-81C7-4619-BBA3-655CFAC3EDA4 : 000126 of 000140
                                                                                            EXH : 000004 of 000004




Filed           20-CI-003067   11/04/2020     David L. Nicholson, Jefferson Circuit Clerk
            Case 3:20-cv-00764-DJH Document 1-3 Filed 11/13/20 Page 127 of 140 PageID #: 143
 AOC-E-105         Sum Code: CI
 Rev. 9-14                                                                              Case #: 20-CI-003067
                                                                                        Court: CIRCUIT
 Commonwealth of Kentucky
 Court of Justice Courts.ky.gov                                                         County: JEFFERSON Circuit




                                                                                                                                   06173379-81C7-4619-BBA3-655CFAC3EDA4 : 000127 of 000140
 CR 4.02; Cr Official Form 1                      CIVIL SUMMONS


Plantiff, NAPPER, CHELSEY , ET AL VS. HANKISON, BRETT , ET AL, Defendant


    TO: HANKISON, BRETT
        C/O CAROL PETITT, ATTORNEY AT LAW
        7600 WEST HIGHWAY 146, SUITE 100
        PEWEE VALLEY, KY 40056

The Commonwealth of Kentucky to Defendant:
HANKISON, BRETT

   You are hereby notified that a legal action has been filed against you in this Court demanding relief as shown on
the document delivered to you with this Summons. Unless a written defense is made by you or by an attorney
on your behalf within twenty (20) days following the day this paper is delivered to you, judgment by default may be
taken against you for the relief demanded in the attached complaint.

The name(s) and address(es) of the party or parties demanding relief against you or his/her (their) attorney(s) are shown on the
document delivered to you with this Summons.




                                                         Jefferson Circuit Clerk
                                                         Date: 11/4/2020




                                                  Proof of Service
   This Summons was:

 Served by delivering a true copy and the Complaint (or other initiating document)
      To:

 Not Served because:
                                                                                                                                   CI : 000001 of 000001




   Date:                          , 20
                                                                                             Served By


                                                                                                  Title

Summons ID: @00000959955
CIRCUIT: 20-CI-003067 Certified Mail
NAPPER, CHELSEY , ET AL VS. HANKISON, BRETT , ET AL

                                                      Page 1 of 1
            Case 3:20-cv-00764-DJH Document 1-3 Filed 11/13/20 Page 128 of 140 PageID #: 144
 AOC-E-105         Sum Code: CI
 Rev. 9-14                                                                              Case #: 20-CI-003067
                                                                                        Court: CIRCUIT
 Commonwealth of Kentucky
 Court of Justice Courts.ky.gov                                                         County: JEFFERSON Circuit




                                                                                                                                   06173379-81C7-4619-BBA3-655CFAC3EDA4 : 000128 of 000140
 CR 4.02; Cr Official Form 1                      CIVIL SUMMONS


Plantiff, NAPPER, CHELSEY , ET AL VS. HANKISON, BRETT , ET AL, Defendant


    TO: COSGROVE, MYLES
        C/O KENT WICKER, ATTY AT LAW
        325 WEST MAIN STREET, #2100
        LOUISVILLE, KY 40202

The Commonwealth of Kentucky to Defendant:
COSGROVE, MYLES

   You are hereby notified that a legal action has been filed against you in this Court demanding relief as shown on
the document delivered to you with this Summons. Unless a written defense is made by you or by an attorney
on your behalf within twenty (20) days following the day this paper is delivered to you, judgment by default may be
taken against you for the relief demanded in the attached complaint.

The name(s) and address(es) of the party or parties demanding relief against you or his/her (their) attorney(s) are shown on the
document delivered to you with this Summons.




                                                         Jefferson Circuit Clerk
                                                         Date: 11/4/2020




                                                  Proof of Service
   This Summons was:

 Served by delivering a true copy and the Complaint (or other initiating document)
      To:

 Not Served because:
                                                                                                                                   CI : 000001 of 000001




   Date:                          , 20
                                                                                             Served By


                                                                                                  Title

Summons ID: @00000959956
CIRCUIT: 20-CI-003067 Certified Mail
NAPPER, CHELSEY , ET AL VS. HANKISON, BRETT , ET AL

                                                      Page 1 of 1
            Case 3:20-cv-00764-DJH Document 1-3 Filed 11/13/20 Page 129 of 140 PageID #: 145
 AOC-E-105         Sum Code: CI
 Rev. 9-14                                                                              Case #: 20-CI-003067
                                                                                        Court: CIRCUIT
 Commonwealth of Kentucky
 Court of Justice Courts.ky.gov                                                         County: JEFFERSON Circuit




                                                                                                                                   06173379-81C7-4619-BBA3-655CFAC3EDA4 : 000129 of 000140
 CR 4.02; Cr Official Form 1                      CIVIL SUMMONS


Plantiff, NAPPER, CHELSEY , ET AL VS. HANKISON, BRETT , ET AL, Defendant


    TO: MATTINGLY, JONATHAN
        C/O KENT WICKER, ATTORNEY AT LAW
        325 WEST MAIN STREET, #2100
        LOUISVILLE, KY 40202

The Commonwealth of Kentucky to Defendant:
MATTINGLY, JONATHAN

   You are hereby notified that a legal action has been filed against you in this Court demanding relief as shown on
the document delivered to you with this Summons. Unless a written defense is made by you or by an attorney
on your behalf within twenty (20) days following the day this paper is delivered to you, judgment by default may be
taken against you for the relief demanded in the attached complaint.

The name(s) and address(es) of the party or parties demanding relief against you or his/her (their) attorney(s) are shown on the
document delivered to you with this Summons.




                                                         Jefferson Circuit Clerk
                                                         Date: 11/4/2020




                                                  Proof of Service
   This Summons was:

 Served by delivering a true copy and the Complaint (or other initiating document)
      To:

 Not Served because:
                                                                                                                                   CI : 000001 of 000001




   Date:                          , 20
                                                                                             Served By


                                                                                                  Title

Summons ID: @00000959957
CIRCUIT: 20-CI-003067 Certified Mail
NAPPER, CHELSEY , ET AL VS. HANKISON, BRETT , ET AL

                                                      Page 1 of 1
            Case 3:20-cv-00764-DJH Document 1-3 Filed 11/13/20 Page 130 of 140 PageID #: 146
 AOC-E-105         Sum Code: CI
 Rev. 9-14                                                                              Case #: 20-CI-003067
                                                                                        Court: CIRCUIT
 Commonwealth of Kentucky
 Court of Justice Courts.ky.gov                                                         County: JEFFERSON Circuit




                                                                                                                                   06173379-81C7-4619-BBA3-655CFAC3EDA4 : 000130 of 000140
 CR 4.02; Cr Official Form 1                      CIVIL SUMMONS


Plantiff, NAPPER, CHELSEY , ET AL VS. HANKISON, BRETT , ET AL, Defendant


    TO: LOU/JEFF CO. METRO GOVERNMENT
        MAYOR GREG FISHER
        527 WEST JEFFERSON STREET, 4TH FLOOR
        LOUISVILLE, KY 40202

The Commonwealth of Kentucky to Defendant:


   You are hereby notified that a legal action has been filed against you in this Court demanding relief as shown on
the document delivered to you with this Summons. Unless a written defense is made by you or by an attorney
on your behalf within twenty (20) days following the day this paper is delivered to you, judgment by default may be
taken against you for the relief demanded in the attached complaint.

The name(s) and address(es) of the party or parties demanding relief against you or his/her (their) attorney(s) are shown on the
document delivered to you with this Summons.




                                                         Jefferson Circuit Clerk
                                                         Date: 11/4/2020




                                                  Proof of Service
   This Summons was:

 Served by delivering a true copy and the Complaint (or other initiating document)
      To:

 Not Served because:
                                                                                                                                   CI : 000001 of 000001




   Date:                          , 20
                                                                                             Served By


                                                                                                  Title

Summons ID: @00000959958
CIRCUIT: 20-CI-003067 Certified Mail
NAPPER, CHELSEY , ET AL VS. HANKISON, BRETT , ET AL

                                                      Page 1 of 1
            Case 3:20-cv-00764-DJH Document 1-3 Filed 11/13/20 Page 131 of 140 PageID #: 147
 AOC-E-105         Sum Code: CI
 Rev. 9-14                                                                              Case #: 20-CI-003067
                                                                                        Court: CIRCUIT
 Commonwealth of Kentucky
 Court of Justice Courts.ky.gov                                                         County: JEFFERSON Circuit




                                                                                                                                   06173379-81C7-4619-BBA3-655CFAC3EDA4 : 000131 of 000140
 CR 4.02; Cr Official Form 1                      CIVIL SUMMONS


Plantiff, NAPPER, CHELSEY , ET AL VS. HANKISON, BRETT , ET AL, Defendant


    TO: LMPD
        INTERIM CHIEF, YVETTE GENTRY
        633 WEST JEFFERSON STREET
        LOUISVILLE, KY 40202

The Commonwealth of Kentucky to Defendant:


   You are hereby notified that a legal action has been filed against you in this Court demanding relief as shown on
the document delivered to you with this Summons. Unless a written defense is made by you or by an attorney
on your behalf within twenty (20) days following the day this paper is delivered to you, judgment by default may be
taken against you for the relief demanded in the attached complaint.

The name(s) and address(es) of the party or parties demanding relief against you or his/her (their) attorney(s) are shown on the
document delivered to you with this Summons.




                                                         Jefferson Circuit Clerk
                                                         Date: 11/4/2020




                                                  Proof of Service
   This Summons was:

 Served by delivering a true copy and the Complaint (or other initiating document)
      To:

 Not Served because:
                                                                                                                                   CI : 000001 of 000001




   Date:                          , 20
                                                                                             Served By


                                                                                                  Title

Summons ID: @00000959959
CIRCUIT: 20-CI-003067 Certified Mail
NAPPER, CHELSEY , ET AL VS. HANKISON, BRETT , ET AL

                                                      Page 1 of 1
            Case 3:20-cv-00764-DJH Document 1-3 Filed 11/13/20 Page 132 of 140 PageID #: 148
 AOC-E-105         Sum Code: CI
 Rev. 9-14                                                                              Case #: 20-CI-003067
                                                                                        Court: CIRCUIT
 Commonwealth of Kentucky
 Court of Justice Courts.ky.gov                                                         County: JEFFERSON Circuit




                                                                                                                                   06173379-81C7-4619-BBA3-655CFAC3EDA4 : 000132 of 000140
 CR 4.02; Cr Official Form 1                      CIVIL SUMMONS


Plantiff, NAPPER, CHELSEY , ET AL VS. HANKISON, BRETT , ET AL, Defendant


    TO: LMPD
        MICHAEL O' CONNELL, COUNTY ATTORNEY
        600 WEST JEFFERSON STREET
        LOUISVILLE, KY 40202

The Commonwealth of Kentucky to Defendant:


   You are hereby notified that a legal action has been filed against you in this Court demanding relief as shown on
the document delivered to you with this Summons. Unless a written defense is made by you or by an attorney
on your behalf within twenty (20) days following the day this paper is delivered to you, judgment by default may be
taken against you for the relief demanded in the attached complaint.

The name(s) and address(es) of the party or parties demanding relief against you or his/her (their) attorney(s) are shown on the
document delivered to you with this Summons.




                                                         Jefferson Circuit Clerk
                                                         Date: 11/4/2020




                                                  Proof of Service
   This Summons was:

 Served by delivering a true copy and the Complaint (or other initiating document)
      To:

 Not Served because:
                                                                                                                                   CI : 000001 of 000001




   Date:                          , 20
                                                                                             Served By


                                                                                                  Title

Summons ID: @00000959960
CIRCUIT: 20-CI-003067 Certified Mail
NAPPER, CHELSEY , ET AL VS. HANKISON, BRETT , ET AL

                                                      Page 1 of 1
            Case 3:20-cv-00764-DJH Document 1-3 Filed 11/13/20 Page 133 of 140 PageID #: 149
 AOC-E-105         Sum Code: CI
 Rev. 9-14                                                                              Case #: 20-CI-003067
                                                                                        Court: CIRCUIT
 Commonwealth of Kentucky
 Court of Justice Courts.ky.gov                                                         County: JEFFERSON Circuit




                                                                                                                                   06173379-81C7-4619-BBA3-655CFAC3EDA4 : 000133 of 000140
 CR 4.02; Cr Official Form 1                      CIVIL SUMMONS


Plantiff, NAPPER, CHELSEY , ET AL VS. HANKISON, BRETT , ET AL, Defendant


    TO: ANTHONY JAMES
        LMPD DETECTIVE
        633 WEST JEFFERSON STREET
        LOUISVILLE, KY 40202

The Commonwealth of Kentucky to Defendant:


   You are hereby notified that a legal action has been filed against you in this Court demanding relief as shown on
the document delivered to you with this Summons. Unless a written defense is made by you or by an attorney
on your behalf within twenty (20) days following the day this paper is delivered to you, judgment by default may be
taken against you for the relief demanded in the attached complaint.

The name(s) and address(es) of the party or parties demanding relief against you or his/her (their) attorney(s) are shown on the
document delivered to you with this Summons.




                                                         Jefferson Circuit Clerk
                                                         Date: 11/4/2020




                                                  Proof of Service
   This Summons was:

 Served by delivering a true copy and the Complaint (or other initiating document)
      To:

 Not Served because:
                                                                                                                                   CI : 000001 of 000001




   Date:                          , 20
                                                                                             Served By


                                                                                                  Title

Summons ID: @00000959961
CIRCUIT: 20-CI-003067 Certified Mail
NAPPER, CHELSEY , ET AL VS. HANKISON, BRETT , ET AL

                                                      Page 1 of 1
            Case 3:20-cv-00764-DJH Document 1-3 Filed 11/13/20 Page 134 of 140 PageID #: 150
 AOC-E-105         Sum Code: CI
 Rev. 9-14                                                                              Case #: 20-CI-003067
                                                                                        Court: CIRCUIT
 Commonwealth of Kentucky
 Court of Justice Courts.ky.gov                                                         County: JEFFERSON Circuit




                                                                                                                                   06173379-81C7-4619-BBA3-655CFAC3EDA4 : 000134 of 000140
 CR 4.02; Cr Official Form 1                      CIVIL SUMMONS


Plantiff, NAPPER, CHELSEY , ET AL VS. HANKISON, BRETT , ET AL, Defendant


    TO: MIKE NOBLES
        LMPD DETECTIVE
        633 WEST JEFFERSON STREET
        LOUISVILLE, KY 40202

The Commonwealth of Kentucky to Defendant:


   You are hereby notified that a legal action has been filed against you in this Court demanding relief as shown on
the document delivered to you with this Summons. Unless a written defense is made by you or by an attorney
on your behalf within twenty (20) days following the day this paper is delivered to you, judgment by default may be
taken against you for the relief demanded in the attached complaint.

The name(s) and address(es) of the party or parties demanding relief against you or his/her (their) attorney(s) are shown on the
document delivered to you with this Summons.




                                                         Jefferson Circuit Clerk
                                                         Date: 11/4/2020




                                                  Proof of Service
   This Summons was:

 Served by delivering a true copy and the Complaint (or other initiating document)
      To:

 Not Served because:
                                                                                                                                   CI : 000001 of 000001




   Date:                          , 20
                                                                                             Served By


                                                                                                  Title

Summons ID: @00000959962
CIRCUIT: 20-CI-003067 Certified Mail
NAPPER, CHELSEY , ET AL VS. HANKISON, BRETT , ET AL

                                                      Page 1 of 1
            Case 3:20-cv-00764-DJH Document 1-3 Filed 11/13/20 Page 135 of 140 PageID #: 151
 AOC-E-105         Sum Code: CI
 Rev. 9-14                                                                              Case #: 20-CI-003067
                                                                                        Court: CIRCUIT
 Commonwealth of Kentucky
 Court of Justice Courts.ky.gov                                                         County: JEFFERSON Circuit




                                                                                                                                   06173379-81C7-4619-BBA3-655CFAC3EDA4 : 000135 of 000140
 CR 4.02; Cr Official Form 1                      CIVIL SUMMONS


Plantiff, NAPPER, CHELSEY , ET AL VS. HANKISON, BRETT , ET AL, Defendant


    TO: MIKE CAMPBELL
        LMPD DETECTIVE
        633 WEST JEFFERSON STREET
        LOUISVILLE, KY 40202

The Commonwealth of Kentucky to Defendant:


   You are hereby notified that a legal action has been filed against you in this Court demanding relief as shown on
the document delivered to you with this Summons. Unless a written defense is made by you or by an attorney
on your behalf within twenty (20) days following the day this paper is delivered to you, judgment by default may be
taken against you for the relief demanded in the attached complaint.

The name(s) and address(es) of the party or parties demanding relief against you or his/her (their) attorney(s) are shown on the
document delivered to you with this Summons.




                                                         Jefferson Circuit Clerk
                                                         Date: 11/4/2020




                                                  Proof of Service
   This Summons was:

 Served by delivering a true copy and the Complaint (or other initiating document)
      To:

 Not Served because:
                                                                                                                                   CI : 000001 of 000001




   Date:                          , 20
                                                                                             Served By


                                                                                                  Title

Summons ID: @00000959963
CIRCUIT: 20-CI-003067 Certified Mail
NAPPER, CHELSEY , ET AL VS. HANKISON, BRETT , ET AL

                                                      Page 1 of 1
            Case 3:20-cv-00764-DJH Document 1-3 Filed 11/13/20 Page 136 of 140 PageID #: 152
 AOC-E-105         Sum Code: CI
 Rev. 9-14                                                                              Case #: 20-CI-003067
                                                                                        Court: CIRCUIT
 Commonwealth of Kentucky
 Court of Justice Courts.ky.gov                                                         County: JEFFERSON Circuit




                                                                                                                                   06173379-81C7-4619-BBA3-655CFAC3EDA4 : 000136 of 000140
 CR 4.02; Cr Official Form 1                      CIVIL SUMMONS


Plantiff, NAPPER, CHELSEY , ET AL VS. HANKISON, BRETT , ET AL, Defendant


    TO: SHAWN HOOVER
        LT. LMPD
        633 WEST JEFFERSON STREET
        LOUISVILLE, KY 40202

The Commonwealth of Kentucky to Defendant:


   You are hereby notified that a legal action has been filed against you in this Court demanding relief as shown on
the document delivered to you with this Summons. Unless a written defense is made by you or by an attorney
on your behalf within twenty (20) days following the day this paper is delivered to you, judgment by default may be
taken against you for the relief demanded in the attached complaint.

The name(s) and address(es) of the party or parties demanding relief against you or his/her (their) attorney(s) are shown on the
document delivered to you with this Summons.




                                                         Jefferson Circuit Clerk
                                                         Date: 11/4/2020




                                                  Proof of Service
   This Summons was:

 Served by delivering a true copy and the Complaint (or other initiating document)
      To:

 Not Served because:
                                                                                                                                   CI : 000001 of 000001




   Date:                          , 20
                                                                                             Served By


                                                                                                  Title

Summons ID: @00000959964
CIRCUIT: 20-CI-003067 Certified Mail
NAPPER, CHELSEY , ET AL VS. HANKISON, BRETT , ET AL

                                                      Page 1 of 1
         Case 3:20-cv-00764-DJH Document 1-3 Filed 11/13/20 Page 137 of 140 PageID #: 153
          Commonwealth of Kentucky
          David L. Nicholson, Jefferson Circuit Clerk


 Case #: 20-CI-003067                   Envelope #: 2908443




                                                                                                         06173379-81C7-4619-BBA3-655CFAC3EDA4 : 000137 of 000140
 Received From: SEXTON, JEFFREY ALLAN                 Account Of: SEXTON, JEFFREY ALLAN

 Case Title: NAPPER, CHELSEY , ET AL VS. HANKISON,    Confirmation Number: 116475301
 BRETT , ET AL
 Filed On:11/4/2020 4:06:45PM


#      Item Description                                                                   Amount
1      Charges For Services(Jury Demand / 12)                                              $70.00
2      Money Collected For Others(Postage)                                                $209.30
3      Charges For Services(Copy - Photocopy)                                             $166.40
                                                                               TOTAL:     $445.70




Generated: 11/5/2020                                                                       Page 1 of 1
            Case 3:20-cv-00764-DJH Document 1-3 Filed 11/13/20 Page 138 of 140 PageID #: 154
 AOC-E-105         Sum Code: CI
 Rev. 9-14                                                                              Case #: 20-CI-003067
                                                                                        Court: CIRCUIT
 Commonwealth of Kentucky
 Court of Justice Courts.ky.gov                                                         County: JEFFERSON Circuit




                                                                                                                                   06173379-81C7-4619-BBA3-655CFAC3EDA4 : 000138 of 000140
 CR 4.02; Cr Official Form 1                      CIVIL SUMMONS


Plantiff, NAPPER, CHELSEY , ET AL VS. HANKISON, BRETT , ET AL, Defendant


    TO: STEVE CONRAD
        RETIRED CHIEF LMPD
        9208 WHITEGATE COURT
        LOUISVILLE, KY 40222

The Commonwealth of Kentucky to Defendant:


   You are hereby notified that a legal action has been filed against you in this Court demanding relief as shown on
the document delivered to you with this Summons. Unless a written defense is made by you or by an attorney
on your behalf within twenty (20) days following the day this paper is delivered to you, judgment by default may be
taken against you for the relief demanded in the attached complaint.

The name(s) and address(es) of the party or parties demanding relief against you or his/her (their) attorney(s) are shown on the
document delivered to you with this Summons.




                                                         Jefferson Circuit Clerk
                                                         Date: 11/4/2020




                                                  Proof of Service
   This Summons was:

 Served by delivering a true copy and the Complaint (or other initiating document)
      To:

 Not Served because:
                                                                                                                                   CI : 000001 of 000001




   Date:                          , 20
                                                                                             Served By


                                                                                                  Title

Summons ID: @00000959965
CIRCUIT: 20-CI-003067 Certified Mail
NAPPER, CHELSEY , ET AL VS. HANKISON, BRETT , ET AL

                                                      Page 1 of 1
            Case 3:20-cv-00764-DJH Document 1-3 Filed 11/13/20 Page 139 of 140 PageID #: 155
 AOC-E-105         Sum Code: CI
 Rev. 9-14                                                                              Case #: 20-CI-003067
                                                                                        Court: CIRCUIT
 Commonwealth of Kentucky
 Court of Justice Courts.ky.gov                                                         County: JEFFERSON Circuit




                                                                                                                                   06173379-81C7-4619-BBA3-655CFAC3EDA4 : 000139 of 000140
 CR 4.02; Cr Official Form 1                      CIVIL SUMMONS


Plantiff, NAPPER, CHELSEY , ET AL VS. HANKISON, BRETT , ET AL, Defendant


    TO: JERRY HUCKLEBERRY
        LT. LMPD
        633 WEST JEFFERSON STREET
        LOUISVILLE, KY 40202

The Commonwealth of Kentucky to Defendant:


   You are hereby notified that a legal action has been filed against you in this Court demanding relief as shown on
the document delivered to you with this Summons. Unless a written defense is made by you or by an attorney
on your behalf within twenty (20) days following the day this paper is delivered to you, judgment by default may be
taken against you for the relief demanded in the attached complaint.

The name(s) and address(es) of the party or parties demanding relief against you or his/her (their) attorney(s) are shown on the
document delivered to you with this Summons.




                                                         Jefferson Circuit Clerk
                                                         Date: 11/4/2020




                                                  Proof of Service
   This Summons was:

 Served by delivering a true copy and the Complaint (or other initiating document)
      To:

 Not Served because:
                                                                                                                                   CI : 000001 of 000001




   Date:                          , 20
                                                                                             Served By


                                                                                                  Title

Summons ID: @00000959966
CIRCUIT: 20-CI-003067 Certified Mail
NAPPER, CHELSEY , ET AL VS. HANKISON, BRETT , ET AL

                                                      Page 1 of 1
            Case 3:20-cv-00764-DJH Document 1-3 Filed 11/13/20 Page 140 of 140 PageID #: 156
 AOC-E-105         Sum Code: CI
 Rev. 9-14                                                                              Case #: 20-CI-003067
                                                                                        Court: CIRCUIT
 Commonwealth of Kentucky
 Court of Justice Courts.ky.gov                                                         County: JEFFERSON Circuit




                                                                                                                                   06173379-81C7-4619-BBA3-655CFAC3EDA4 : 000140 of 000140
 CR 4.02; Cr Official Form 1                      CIVIL SUMMONS


Plantiff, NAPPER, CHELSEY , ET AL VS. HANKISON, BRETT , ET AL, Defendant


    TO: JOSHUA JAYNES
        DETECTIVE LMPD
        633 WEST JEFFERSON STREET
        LOUISVILLE, KY 40202

The Commonwealth of Kentucky to Defendant:


   You are hereby notified that a legal action has been filed against you in this Court demanding relief as shown on
the document delivered to you with this Summons. Unless a written defense is made by you or by an attorney
on your behalf within twenty (20) days following the day this paper is delivered to you, judgment by default may be
taken against you for the relief demanded in the attached complaint.

The name(s) and address(es) of the party or parties demanding relief against you or his/her (their) attorney(s) are shown on the
document delivered to you with this Summons.




                                                         Jefferson Circuit Clerk
                                                         Date: 11/4/2020




                                                  Proof of Service
   This Summons was:

 Served by delivering a true copy and the Complaint (or other initiating document)
      To:

 Not Served because:
                                                                                                                                   CI : 000001 of 000001




   Date:                          , 20
                                                                                             Served By


                                                                                                  Title

Summons ID: @00000959967
CIRCUIT: 20-CI-003067 Certified Mail
NAPPER, CHELSEY , ET AL VS. HANKISON, BRETT , ET AL

                                                      Page 1 of 1
